Title: To James Madison from Frederick Hyde Wollaston, 25 July 1803
From: Wollaston, Frederick Hyde
To: Madison, James


					
						Sir
						Genoa 25 July 1803
					
					I hasten to forward to you a decree of the Senate of this Republic prohibiting the entry of all goods the 


produce of England & her Colonies.  I hand you also a Copy of a note which I have addressed to 


this government with some remarks which I have thought necessary on the occasion, to which 


I have as yet had no answer.  I think it of importance to acquaint you with this Circumstance for the information of 


the Trade of the Un: States.  I must however observe that, as this Government has adopted this general measure; 


probably against his inclination, I am persuaded that if any American Vessel was to arrive 


here with British East or W. India produce they could be entered & admitted without 


danger.
					I am sorry on the other hand to say that as the contending Powers seem bent on employing every 


means in their power, however extraordinary, to injure their Enemy’s trade reciprocally, I fear this port may be 


blockaded by the English in consequence of this measure & of the more aggravating Circumstances of the 


arrest of the Lieutenant & 2 Seamen from a Ship of War who came in here a few days ago with a flag of 


Truce to offer the release of some Genoese seamen taken on board of french Vessels—The Ligurian Flag having 


hitherto passed unmolested by the English.
					The only American Vessel that has come to this port during the first semestre of 


the present year is the Brig Favorite Capt. Thos. Ridge of & from Philada. by whom I send the present.
					It grieves me to say that several considerable losses sustained in my mercantile concerns in 


consequence of the late general Peace which have greatly increased by the renewal of 


Hostilities have obliged my Partnership in Trade to declare a State of 


Bankruptcy about two months ago.  I hope we shall in a few days make an amicable 


settlement with our Creditors who are convinced of the equity of my Conduct.  Interim having 


ever exerted my utmost endeavors for the promotion of the Trade of the United States & 


having given Satisfaction I hope as well to the Government as to individuals of the Un: States who have had any 


concerns with me in the discharge of my office, altho’ I fear this circumstance will be 


represented to you or to H. E. the President to my disadvantage by malicious invidious people who may be 


desirous to replace me, I flatter myself that the Executive Power will not remove me from this 


office without a more sufficient cause of neglect of Duty, or other improper Conduct; I am the more desirous of 


retaining my Post in my present Circumstances as it being of little or no other emolument, it is, a very 


great mercantile introduction & during the present War, the neutrality of the Un: States would enable me to 


extend a considerable branch of Trade here from thence, & being well acquainted with 


this Place & its ressources by 18 years residence, having at the same time gained the good will of the 


Government & Inhabitants, I deem myself better able to give general Satisfaction than a new comer.
					I should also be very desirous to have leave to visit the Un: States to settle some claims & see my 


friends there for the promotion of trade to this Country; on leaving proper instructions with my Vice Consul & 


Secretary two very able Men who are fully equal to replace me & for whose Conduct I Should of Course be 


responsible during my absence.
					I shall be very desirous to receive your reply on this head & peculiarly glad in case of the consent 


of the Hble President to have thereby an opportunity to make your personal acquaintance & make you more 


particularly acquainted with the local advantages of the Trade of this Port.  In hopes of being favored with Your 


Protection & Countenance I have the honor to subscribe myself with due Respect, Sir your very humble 


& most obedient Servant
					
						FC H: Wollaston
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
